DAVID A. NELSON, Circuit Judge,
concurring in part and dissenting in part. I concur in Parts I and III of the court’s opinion, but respectfully dissent from Part II.
Under federal law, the statute of limitations on a claim for discriminatory discharge begins to run on the date the employee receives his pink slip, and not the date on which he receives his last pay check or puts in his last day at work. Thus if an employee is given 30 days notice on September 1, any federal claim for discriminatory discharge accrues on September 1, the date of the firing, and not September 30.
It is an open question whether Michigan would follow the lead of the federal courts in deciding the cognate question of when a cause of action accrues for violation of Michigan’s Elliott-Larsen Civil Rights Act. I agree with the district court, however, that Michigan would probably find the federal precedents persuasive. See Langlois v. McDonald’s Restaurants of Michigan, 149 Mich.App. 309, 385 N.W.2d 778, 780 (1986) and Michigan Civil Rights Commission ex rel. Boyd v. Chrysler Corp., 80 Mich.App. 368, 263 N.W.2d 376 (1977), treating federal precedent on questions arising under the civil rights laws as “highly persuasive.”
Sumner v. Goodyear Tire & Rubber Co., 427 Mich. 505, 398 N.W.2d 368 (1986), dealt with the same sort of “continuing violation” theory that plaintiff Janikowski advanced unsuccessfully in the case at bar. In Sumner the Michigan Supreme Court declared that it was “appropriate” to turn to federal precedent for guidance in formulating the law of Michigan. The Michigan court gave careful consideration to the decisions of the United States Supreme Court in Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980), and Chardon v. Fernandez, 454 U.S. 6, 102 S.Ct. 28, 70 L.Ed.2d 6 (1981), and declared — with evident approval — that “Ricks and Chardon bar the transforming of a single discriminatory act into a continuing one.” 398 N.W.2d at 368. The sort of “single discriminatory act” considered in Ricks and Chardon is functionally indistinguishable, I think, from the discharge of Plaintiff Janikowski on September 4, 1980.
It is true that Sumner contains dicta evincing some sympathy with the contentions, advanced by Justice Stevens in his dissenting opinion in Ricks, that denial of tenure to a college teacher ought not to start the limitations period running on a federal civil rights claim because (1) it is *953difficult to determine when notice of the denial of tenure has been given, (2) an early accrual date “encourages litigation,” and (3) “the lack of a bright line will confuse wronged individuals and limit the remedial value of Title VII.” 398 N.W.2d at 379, citing 449 U.S. at 266, 101 S.Ct. at 508. The Court’s sympathy toward Justice Stevens’ views may suggest that the Michigan Supreme Court will ultimately conclude, as a Michigan Appellate Court did conclude in Department of Civil Rights ex rel. Zlotogura v. Muskegon, 100 Mich.App. 557, 298 N.W.2d 760 (1980); that a cause of action for a discriminatory hiring decision only accrues when the successful applicant actually starts work. It is far less likely that an unsuccessful applicant for employment will know when a competing applicant has been hired, however, than it is that a person already on the payroll will be told he is being fired without realizing what is happening to him. It is not normally difficult to determine when an employee has been told he is being discharged, and there was certainly no difficulty in making that determination in the case at bar. I fail to see why it “encourages litigation” to hold that a cause of action for wrongful discharge accrues on the date when the fact of the discharge is communicated to the employee, any more than it encourages litigation to hold that a cause of action for any anticipatory breach of contract accrues on the date of the anticipatory breach. Carpenter v. Smith, 147 Mich.App. 560, 383 N.W.2d 248, 250 (1985). The date when an employee is notified of his discharge does constitute a “bright line,” in my view, and I do not understand why the Michigan Supreme Court should suppose that it would confuse wronged individuals or limit the remedial value of the Elliott-Larsen Act to hold that the time within which suit must be filed starts to run on that particular “bright line” date.
It is also true that the Michigan Supreme Court suggested in Sumner that the accrual date mandated by Ricks and Chardon “may conflict” with the well established principle of Michigan law that “a cause of action does not accrue until an injury has occurred.” It was not necessary to explore this question in Sumner, but it is my guess that the conflict would be found more apparent than real upon analysis.
Michigan law is far from unique insofar as it contemplates that a limitations period will not begin to run until an injury has occurred. For example, the long-standing rule for 42 U.S.C. § 1983 suits has been that the plaintiff’s cause of action accrues “when the plaintiff knows or has reason to know of the injury which is the basis of his action.” Bireline v. Seagondollar, 567 F.2d 260, 263 (4th Cir.1977), cert. denied, 444 U.S. 842, 100 S.Ct. 83, 62 L.Ed.2d 54 (1979); Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.1984). In Bireline, with clear recognition of this federal requirement for accrual, the Fourth Circuit held that a university instructor’s sex discrimination claim accrued upon notification of termination. Federal courts have seen no conflict between Ricks and the principle of federal law that statutes of limitation begin to run only when there has been an injury, Pauk v. Board of Trustees of the City University of New York, 654 F.2d 856, 859-61 (2d Cir.1981), cert. denied, 455 U.S. 1000, 102 S.Ct. 1631, 71 L.Ed.2d 866 (1982), and I see no reason why Michigan should find a conflict between the corresponding state principle and a state limitations rule patterned on Ricks.
Under Michigan law, as far as I am aware, a claim for compensation in respect of intangible injury — such as emotional distress or harm to reputation — is held to accrue at the earliest date the injury might have been sustained. Stringer v. Board of Trustees, 62 Mich.App. 696, 233 N.W.2d 698 (1975); MacDonald v. Ford Motor Co., 117 Mich.App. 538, 324 N.W.2d 489 (1982). “It is ... the fact of identifiable and appreciable loss, and not the finality of monetary damages, that gives birth to the cause of action.” Luick v. Rademacher, 129 Mich.App. 803, 342 N.W.2d 617, 618 (1983). Plaintiff Janikowski sought damages for his “[mjental and emotional pain and anguish,” and a jury would surely have been entitled to award damages for the distress he suffered after being notified of the decision to terminate his employment but be*954fore his pay was actually stopped. “Later damages may result, but they give rise to no new cause of action, nor does the statute of limitations begin to run anew as each item of damage is incurred.” Connelly v. Paul Ruddy’s Equipment Repair, 388 Mich. 146, 200 N.W.2d 70, 73 (1972).
My distinguished colleagues from Michigan have backgrounds that probably make them more reliable soothsayers than I when it comes to predicting the future actions of the Supreme Court of Michigan, but, for the reasons indicated, my own guess is that the Michigan Supreme Court would ultimately decide the state statute of limitations question the way Judge Phillip Pratt decided it in the district court. See 603 F.Supp. at 1292, et seq. Accordingly, I would affirm Judge Pratt’s decision on this issue.